Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application a national stage entry of PCT/CN2019/081485 (international filing date: 04/04/2019), which claims foreign priority to an application of China 201810340285.1 (filed 04/16/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14, 35, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 line 6, the phrase “Nx is greater than N0, Nx and N0 are both positive integers” is unclear and ambiguous.  For example, it is unclear as to what N0 is denoting, hence, it causes ambiguous.  Nx appears denoting number of symbols, which appears to be proper.  However, it is unclear what N0 is denoting, let alone the reason it is comparing with Nx.  Clarification is respectfully requested.  Similar problem appears in claim 35.
Claim 47 line 1, this claim is unclear and ambiguous.  For example, while the preamble is claiming an apparatus (i.e. a terminal) as an independent claim format, however, the claim body is recited as a dependent claim of claim 1.  If applicant’s intention is indeed for claiming an apparatus (i.e. a terminal) as an independent claim format, the examiner suggests the applicant to amend the claim by writing out with the subject matters that are same or similar as those recited in claim 1.

Claim Rejections - 35 USC § 101
Claims 1 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to the abstract idea of sending a signal in a location based on another signal.  The processes of sending the reference signal on the slot for sending the reference signal based on a first signaling all describe the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of 
configuring first signaling and determining a slot according to the first signaling are well-understood and conventional activities previously known to the industry.  None of the limitations, considered as an ordered combination, provide eligibility, because taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim 22, although slightly different in scope, this claim is rejected for the same reasoning as claim 1 above, because a person skilled in the art would have known that claim 22 performs reverse method procedures of those of claim 1; more specifically, it would be an apparatus of claim 22 that performs the reverse receiving from and transmitting to another apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 16, 22, 26-27, 37, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 20170245165 A1, hereinafter Onggosanusi_165), in view of Onggosanusi et al. (US 20170359791 A1, hereinafter Onggosanusi_791).

Regarding claim 1, Onggosanusi_165 teaches a signal transmission method, comprising (in general, see fig. 11 and corresponding paragraphs 186-193; see also fig. 9-10 and their paragraphs for relevant background information, in particular, para. 172-178):
configuring first signaling (see at least para. 186 of fig. 11, e.g. step 1110 – eNB configures and sends RS resource configuration information); and 
determining, according to the first signaling, a slot for sending reference signals, and sending the reference signals on the slot for sending the reference signals (see at least para. 186 of fig. 11, e.g. step 1120 – based on this configuration information, the eNB requests A-CSI to UE-k via an UL grant (containing A-CSI trigger) while transmitting Ap-CSI-RS within the same subframe(s) 1120).
Onggosanusi_165 differs from the claim, in that, it does not specifically disclose sending a reference signal, which is well known in the art and commonly used for effectively supporting different coverage enhancement schemes.
Onggosanusi_791, for example, from the similar field of endeavor, teaches similar or known mechanism of sending a reference signal (in general, see fig. 6-8 and their corresponding paragraphs at least 123-140, in particular, see at least para. 138, e.g. one-shot measurement RS transmission), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Onggosanusi_791 into the method of Onggosanusi_165 for effectively supporting different coverage enhancement schemes.

Regarding claim 5, Onggosanusi_165 in view of Onggosanusi_791 teaches the first signaling comprises cross-serving cell trigger signaling (Onggosanusi_165, see at least para. 186 in view of para. 95 of fig. 1, e.g. one or more of eNB 101, eNB 102, and eNB 103 transmit triggers and measurement reference signals to UEs 111-116 and configure UEs 111-116 for CSI reporting), and 
determining, according to the first signaling, the slot for sending the reference signal comprises: determining first reference time Ki of N serving cells according to the cross-serving cell trigger signaling, wherein the Ki is an integer greater than or equal to 0, i=1,…, N, and N is an integer greater than 1 (Onggosanusi_165, see at least para. 186 in view of para. 95 of fig. 1, e.g. each one of the one or more of eNB 101, eNB 102, and eNB 103 transmits respective trigger and measurement reference signal(s) to one or more or respective UEs 111-116 and configure the one or more or respective UEs 111-116 for CSI reporting).

Regarding claim 6, Onggosanusi_165 in view of Onggosanusi_791 teaches the first reference time Ki satisfies one of following conditions: the first reference time Ki is a minimum slot not earlier than time T; the first reference time Ki is not earlier than a slot where time T is located; or the first reference time Ki is a minimum symbol not earlier than time T, wherein the time T is a last symbol of a time domain resource for transmitting the cross-serving cell trigger signaling.  (Onggosanusi_165, see at least para. 186 of fig. 11, e.g. step 1120 is not earlier than step 1110)

Regarding claim 16, Onggosanusi_165 in view of Onggosanusi_791 teaches
wherein a time region for processing channel state information corresponding to the reference signal is from K+T to N (Onggosanusi_165, see fig. 11 and para. 186, e.g. from step 1110 to step 1150), 
wherein K denotes a slot for triggering the reference signal or a slot for transmitting trigger signaling (Onggosanusi_165, see fig. 11 and para. 186, e.g. step 1110),
T denotes a maximum value among slot offsets of K1 reference signals (Onggosanusi_165, see fig. 11 and para. 186, e.g. step 1120), 
N denotes a slot for a channel state information reporting (Onggosanusi_165, see fig. 11 and para. 186, e.g. step 1150),
K1 is a positive integer, K is a non-negative integer, and N>T+K (Onggosanusi_165, see fig. 11 and para. 186, e.g. step 1120, step 1110, and 1150),
wherein the slot offsets of the K1 reference signals comprise at least one of the following: a slot offset n1 of a channel state information-reference signal resource for measuring a channel, a slot offset n2 of a channel state information-reference signal resource for measuring interference, or a slot offset n3 of a channel state information-interference measurement resource (Onggosanusi_165, see at least para. 186, e.g. for the CSI-RS resource, Ap-CSI-RS resource is reconfigured every X ms in subframe(s) 1110).

Regarding claim 22, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 22 performs reverse method procedures of those of claim 1; more specifically, it would be an apparatus of claim 22 that performs the reverse receiving from and transmitting to another apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 26, in view of claim 22 above, this claim is rejected for the same reasoning as claim 5.

Regarding claim 27, in view of claim 22 above, this claim is rejected for the same reasoning as claim 6.

Regarding claim 37, in view of claim 22 above, this claim is rejected for the same reasoning as claim 16.

Regarding claim 47, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Onggosanusi_165 in view of Onggosanusi_791 also teaches a same or similar apparatus comprising processor and memory (Onggosanusi_165, see at least fig. 3A and/or 3B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi_165 in view of Onggosanusi_791, as applied to claims 1 and 22 above, and further in view of Kwak et al. (US 20180287682 A1, hereinafter Kwak).

Regarding claim 3, Onggosanusi_165 in view of Onggosanusi_791 teaches the first signaling comprises trigger signaling and offset signaling (Onggosanusi_165, see at least para. 186 of fig. 11, e.g. per teaching of the third option, Ap-CSI-RS resource is reconfigured every X ms in subframe(s), and with triggers), and 
determining, according to the first signaling, the slot for sending the reference signal comprises: determining, according to the trigger signaling and the offset signaling, that the slot for the reference signal is K+n, wherein K denotes a slot for transmitting the trigger signaling, n denotes a slot offset determined according to the offset signaling, and K and n are integers greater than or equal to 0 (Onggosanusi_165, see at least para. 186 of fig. 11 along with para. 159 of fig. 9, e.g. in short, when trigger is in subframe n, reporting would be in n+L, NOTE: per fig. 11, CSI-RS 1120 is 3 subframe after trigger 1110, and reporting 1150 is 4 subframe after CSI-RS 1120).
Onggosanusi_165 in view of Onggosanusi_791 differs from the claim, in that, it does not specifically disclose wherein the reference signal comprises at least one of the following: an aperiodic channel state information-interference measurement resource; an aperiodic channel state information-interference measurement resource set; an aperiodic tracking reference signal resource; or an aperiodic tracking reference signal resource set, which is well known in the art and commonly used for enhancing efficient CSI-RS operation.
Kwak, for example, from the similar field of endeavor, teaches similar or known mechanism such that the reference signal comprises at least one of the following: an aperiodic channel state information-interference measurement resource; an aperiodic channel state information-interference measurement resource set; an aperiodic tracking reference signal resource; or an aperiodic tracking reference signal resource set (see at least para. 208-209 along with TABLE 4, e.g. CSI-IM resource), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Kwak into the method of Onggosanusi_165 in view of Onggosanusi_791 for enhancing efficient CSI-RS operation.

Regarding claim 24, in view of claim 22 above, this claim is rejected for the same reasoning as claim 3.


Claims 7, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi_165 in view of Onggosanusi_791, as applied to claims 1, 5, 22, and 26 above, and further in view of LEE et al. (WO/2018/231812, hereinafter LEE, NOTE: corresponding US 20200177254 A1 is currently being used for rejection citation purposes).

Regarding claim 7, Onggosanusi_165 in view of Onggosanusi_791 teaches 
the first signaling further comprises offset signaling (Onggosanusi_791, see at least para. 138-139, e.g. parameters in the RS indicator field 713), and 
determining, according to the first signaling, the slot for sending the reference signal further comprises: determining, according to the offset signaling and the first reference time Ki, that a slot where an i-th serving cell sends the reference signal is Ki+n, wherein n denotes a slot offset value configured through the offset signaling, a slot offset value of the i-th serving cell is determined by the i-th serving cell (Onggosanusi_791, see at least para. 138-139 of fig. 7, e.g. one more parameter such as that that indicates the location of the measurement RS, the time-frequency pattern of the RS, or the periodicity),
the Ki and n are non-negative integers (Onggosanusi_791, see at least fig. 7, e.g. steps 713 and 714),
i=1, . . . , N, and N is an integer greater than 1 (Onggosanusi_791, see at least para. 77, e.g. one or more of gNB 101, gNB 102, and gNB 103 transmit measurement reference signals); 
wherein sending the reference signal on the slot for sending the reference signal comprises: sending the reference signal respectively on slots for sending the reference signal, wherein each of serving cells corresponds to a respective slot of the slots (Onggosanusi_791, see at least fig. 7 and para. 138 in view of para. 77, e.g. one or more of gNB 101, gNB 102, and gNB 103 transmit measurement reference signals to UEs 111-116 and configure UEs 111-116 for CSI reporting); 
wherein the reference signal comprises at least one of the following:  an aperiodic channel state information-reference signal resource or an aperiodic channel state information-reference signal resource set; an aperiodic channel state information-interference measurement resource; or an aperiodic channel state information-interference measurement resource set (Onggosanusi_791, see at least fig. 7 and para. 138, e.g. this scheme is applicable whether a DL measurement CSI-RS is transmitted and/or measured periodically or aperiodically).
Onggosanusi_165 in view of Onggosanusi_791 differs from the claim, in that, it does not specifically disclose a slot offset value of the i-th serving cell is determined by a numerology of the i-th serving cell, which is well known in the art and commonly used for improving CSI-RS transmission and reporting timing .
LEE, for example, from the similar field of endeavor, teaches similar or known mechanism such that a slot offset value of the i-th serving cell is determined by a numerology of the i-th serving cell (see para. 84-85 of fig. 3 along with para. 5, e.g. numerology may determine candidate values of CSI-RS transmission timing (hereinafter denoted as x, as shown in FIG. 3) or CSI reporting timing (hereinafter denoted as y, also as shown in FIG. 3)), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LEE into the method of Onggosanusi_165 in view of Onggosanusi_791 for improving CSI-RS transmission and reporting timing .

Regarding claim 14, Onggosanusi_165 in view of Onggosanusi_791 teaches a slot, T=K+n, for sending the reference signal is a valid slot, and the valid slot comprises one of the following: a downlink slot, a slot comprising Nx downlink symbols, a slot in which each symbol for transmitting the reference signal is a downlink symbol, or a slot in which a symbol for transmitting the reference signal is not an uplink symbol (Onggosanusi_165, see at least para. 186, e.g. for “a downlink slot”, see step 1120; Onggosanusi_791, see at least para. 138, e.g. for “a downlink slot”, the UE measures a DL measurement RS 714).  
Onggosanusi_165 in view of Onggosanusi_791 differs from the claim, in that, it does not specifically disclose [[wherein a slot, T=K+n, for sending the reference signal is a valid slot, and the valid slot comprises one of the following: a downlink slot, … wherein … K denotes a slot for transmitting trigger signaling, n denotes a slot offset carried by offset signaling, and K and n are non-negative integers;]] wherein in a case where the determined slot, T=K+n, for sending the reference signal is not the valid slot, a valid slot T1 for sending the reference signal is determined in one of following manners: determining that the T1 is a minimum valid slot greater than the T; or determining that T+T0 is the valid slot for sending the reference signal, wherein T0 is a positive integer and T+T0 is a minimum valid slot, which are well known in the art and commonly used for improving CSI-RS transmission and reporting timing .
LEE, for example, from the similar field of endeavor, teaches similar or known mechanism such that [[wherein a slot, T=K+n, for sending the reference signal is a valid slot, and the valid slot comprises one of the following: a downlink slot, … wherein … K denotes a slot for transmitting trigger signaling, n denotes a slot offset carried by offset signaling, and K and n are non-negative integers;]] wherein in a case where the determined slot, T=K+n, for sending the reference signal is not the valid slot, a valid slot T1 for sending the reference signal is determined in one of following manners: determining that the T1 is a minimum valid slot greater than the T; or determining that T+T0 is the valid slot for sending the reference signal, wherein T0 is a positive integer and T+T0 is a minimum valid slot (LEE, see at least para. 84-85 of fig. 3, e.g. in an scenario when x=0, y=1, slot n+1 is for reporting, then next opportunity for CSI-RS transmission would be n+2 and above), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LEE into the method of Onggosanusi_165 in view of Onggosanusi_791 for improving CSI-RS transmission and reporting timing .

Regarding claim 28, in view of claim 22 above, this claim is rejected for the same reasoning as claim 7.


Claims 10, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi_165 in view of Onggosanusi_791, as applied to claims 1 and 22 above, and further in view of Ng et al. (US 20130114535 A1, hereinafter Ng).

Regarding claim 10, Onggosanusi_165 in view of Onggosanusi_791 teaches the first signaling comprises trigger signaling and offset signaling (Onggosanusi_165, see at least para. 186 of fig. 11, e.g. per teaching of the third option, Ap-CSI-RS resource is reconfigured every X ms in subframe(s), and with triggers), and 
determining, according to the first signaling, the slot for sending the reference signal further comprises: determining, according to the trigger signaling and the offset signaling, that slots for sending the reference signal are K+n and K+n+1, wherein K denotes a slot for transmitting the trigger signaling, n denotes a slot offset carried by the offset signaling, and K and n are non-negative integers (Onggosanusi_165, see at least para. 186 of fig. 11 along with para. 159 of fig. 9, e.g. in short, when trigger is in subframe n, reporting would be in n+L; for example and per fig. 11, CSI-RS 1120 is 3 subframe after trigger 1110, and reporting 1150 is 4 subframe after CSI-RS 1120; NOTE: although the formula used in Onggosanusi_165 may not be the same, a person skilled in the art would have known the fact that a reference signal is transmitted in a subframe after a reference signal transmitted in another subframe prior to the subframe).
Onggosanusi_165 in view of Onggosanusi_791 differs from the claim, in that, it does not specifically disclose wherein sending the reference signal on the slot for sending the reference signal comprises: sending a first part of an aperiodic tracking reference signal on the slot K+n for sending the reference signal, and sending a second part of the aperiodic tracking reference signal on the slot K+n+1 for sending the reference signal, which is well known in the art and commonly used for improving channel estimation.
Ng, for example, from the similar field of endeavor, teaches similar or known mechanism such that sending the reference signal on the slot for sending the reference signal comprises: sending a first part of an aperiodic tracking reference signal on the slot K+n for sending the reference signal, and sending a second part of the aperiodic tracking reference signal on the slot K+n+1 for sending the reference signal (see at least para. 78-81, e.g. inter-relationship between the TRS and CSI-RS), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ng into the method of Onggosanusi_165 in view of Onggosanusi_791 for improving channel estimation.

Regarding claims 31 and 32, in view of claim 22 above, the combination of these claims is rejected for the same reasoning as claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 20170245165 A1, hereinafter Onggosanusi_165), in view of ANG et al. (US 20190090299 A1, hereinafter ANG).

Regarding claim 1, Onggosanusi_165 teaches a signal transmission method, comprising (in general, see fig. 11 and corresponding paragraphs 186-193; see also fig. 9-10 and their paragraphs for relevant background information, in particular, para. 172-178):
configuring first signaling (see at least para. 186 of fig. 11, e.g. step 1110 – eNB configures and sends RS resource configuration information); and 
determining, according to the first signaling, a slot for sending reference signals, and sending the reference signals on the slot for sending the reference signals (see at least para. 186 of fig. 11, e.g. step 1120 – based on this configuration information, the eNB requests A-CSI to UE-k via an UL grant (containing A-CSI trigger) while transmitting Ap-CSI-RS within the same subframe(s) 1120).
Onggosanusi_165 differs from the claim, in that, it does not specifically disclose sending a reference signal, which is well known in the art and commonly used for efficiently transitioning between operational states to improve utilization of energy resources or the like.
ANG, for example, from the similar field of endeavor, teaches similar or known mechanism of sending a reference signal (in general, see fig. 16 in view of fig. 9 along with their corresponding paragraphs, in particular, see at least para. 161, e.g. tracking reference signal may be transmitted and received k0 slots after the downlink DCI message), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ANG into the method of Onggosanusi_165 for efficiently transitioning between operational states to improve utilization of energy resources or the like.

Regarding claim 12, Onggosanusi_165 in view of ANG teaches
the first signaling is switch signaling (ANG, see at least para. 159-160 of fig. 16, e.g. step 1610 -- DCI message conveys A-CSI request (or A-TRS request) which may be associated with a common timing parameter with the bandwidth part transition), and 
determining, according to the first signaling, the slot for sending the reference signal comprises: determining, according to the first signaling, following slots as slots for sending the reference signal: K1 slots before a second bandwidth part BWP1 takes effect or first K2 slots after a second bandwidth part BWP1 takes effect (ANG, see at least para. 162 in view of para. 115-116 of fig. 9, e.g. step 1615 -- UE 120 may transition from the first bandwidth part to the second bandwidth part based at least in part on receiving the DCI message. In this case, BS 110 may transmit a CSI-RS (or TRS) and UE 120 may measure the CSI-RS (or TRS) using the second bandwidth part based at least in part on the transitioning and k0 slots after the DCI message is transmitted),
wherein the BWP1 is a bandwidth part after a first bandwidth part BWP0 is switched (ANG, see at least para. 162, e.g. step 1615 -- UE 120 may transition from the first bandwidth part to the second bandwidth part),
the BWP0 is a bandwidth part for transmitting the first signaling (ANG, see at least para. 159, e.g. step 1610 – sending the DCI message while in first bandwidth part), and 
K1 and K2 are positive integers (ANG, at least para. 162, e.g. k0 slots after the DCI message is transmitted); and 
sending an aperiodic tracking reference signal on the slots for sending the reference signal (ANG, see at least para. 161, e.g. BS 110 may transmit an A-TRS request with a downlink DCI message to trigger a bandwidth part switch during an on duration and to enable a measurement of a tracking reference signal);
wherein the switch signaling carries one of the following: switch time from the BWP0 to the BWP1, a starting position of a physical downlink shared channel of the BWP1, or time that the BWP1 takes effect (ANG, see at least para. 160, e.g. A-CSI request may be associated with a common timing parameter with the bandwidth part transition (e.g., k0)).

Regarding claim 22, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 22 performs reverse method procedures of those of claim 1; more specifically, it would be an apparatus of claim 22 that performs the reverse receiving from and transmitting to another apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 33, in view of claim 22 above, this claim is rejected for the same reasoning as claim 12.


Allowable Subject Matter
Claim 35 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465